Citation Nr: 1041031	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  03-34 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, variously characterized as bipolar disorder with 
psychosis and depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1974 to August 
1976. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to service connection for 
an acquired psychiatric disorder.  A timely appeal was noted with 
respect to that decision.

In January 2007, the Board denied entitlement to service 
connection for an acquired psychiatric disorder.  The Veteran 
subsequently appealed that decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  In August 2008, a Joint Motion for 
an Order Vacating the Board Decision (Joint Motion) was brought 
before the Court.  In an Order dated that same month, the Court 
vacated the January 2007 Board decision pursuant to the Joint 
Motion, and remanded the case to the Board for readjudication 
consistent with its Order.

In June 2009 and May 2010, the Board remanded this issue to the 
RO (via the Appeals Management Center (AMC)) for further 
evidentiary development.  After completion of the most recently 
requested development, the case is back before the Board for 
further appellate action.


FINDING OF FACT

A clear preponderance of the evidence is against a finding that 
an acquired psychiatric disorder had its onset, increased in 
severity, or is otherwise related to the Veteran's military 
service; a psychosis was not manifested within the first post-
service year.  





CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred or aggravated 
in service, and a psychosis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103(A), 5107 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated January 2002 and January 2005, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO notified 
the Veteran of: information and evidence necessary to 
substantiate the claim for service connection; information and 
evidence that VA would seek to provide; and information and 
evidence that the Veteran was expected to provide.  In September 
2009, the Veteran was notified of the way initial disability 
ratings and effective dates are established. 

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment 
records have been associated with the claims file.  All 
identified and available treatment records have been secured.  
The Veteran has stated that VA has not fulfilled its duty to 
assist since records from New Horizons of the Treasure Coast, 
Inc., and Brevard Mental Health have been neither requested nor 
received; however, review of the claims folder shows that New 
Horizons provided all of its available records in June 2004.  In 
January 2002, a request for records was made to Brevard Mental 
Health, but the facility has not responded.   

The Board notes that an etiological opinion has not been obtained 
for the Veteran's claims.  Under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when there 
is (1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.  

Here, while there are current diagnoses of depression and bipolar 
disorder with psychosis, there is no true indication those 
disabilities are associated with service.  There is no evidence 
of an acquired psychiatric disorder in service or within the 
first post-service year.  The Veteran has not indicated that he 
had a psychiatric disorder in service, but has only speculated 
that his disorder may have begun there.  In view of the absence 
of findings of relevant pathology in service and the first 
suggestion of pertinent disability after active duty, relating 
this disability to service would certainly be speculative.   
However, service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. § 3.102.  
The duty to assist is not invoked where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  38 U.S.C.A. 5103A(a)(2).   

In October 2003, the Veteran requested a hearing before the 
Board; however, he failed to appear at his scheduled hearing.  He 
requested another hearing, but was incarcerated before it could 
take place.  In the August 2008 Joint Motion, the parties noted 
that "incarcerated individuals are entitled to the same care and 
consideration given to their fellow Veterans," see Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), and requested that the 
matter be remanded so that VA may "undertake reasonable efforts 
to accommodate Appellant's request for a Board hearing."  

In June 2009, the Board remanded the matter so that a 
videoconference hearing could be held from the prison in which 
the Veteran is currently incarcerated.  In February 2010, that 
facility denied the request, stating that it had no 
videoconference capabilities.  In May 2010, the Board remanded 
the matter again, this time asking the RO to determine whether 
the prison could transport the Veteran to the RO for a 
videoconference or in-person hearing before the Board.  If 
transportation to the RO was unavailable, the RO was asked to 
determine whether other acceptable arrangements could be made for 
the Veteran.  In July 2010, the prison indicated that it could 
not transport the Veteran to the RO for a hearing.  Later that 
month, the RO contacted the Veteran and presented him with four 
alternatives: schedule a hearing after his release from prison; 
submit a written statement to be considered by the Board; submit 
an audio cassette for transcription or written argument in the 
form of a brief to be considered by the Board; or have the 
Veteran's representative submit a motion to appear alone and 
personally present argument to the Board on his behalf.   The 
Veteran responded that he would prefer the matter be forwarded to 
the Board for review without a hearing.  The Board is satisfied 
there was substantial compliance with its remand orders.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 
11 Vet. App. 268, 271 (1998).  The Board is also satisfied that 
the duties to notify and assist have been met.

Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be presumed for certain chronic diseases, 
such as a psychosis, which develop to a compensable degree within 
one year after discharge from service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by probative evidence to the contrary. 
38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  As 
there was no diagnosis of psychosis within the first post-service 
year, however, the presumptive period is inapplicable.  


There must be medical evidence of a current disability, medical 
or lay evidence of in-service incurrence or aggravation of a 
disease or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. West, 
12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 
253 (1999).

The Veteran has been diagnosed with depression and bipolar 
disorder with psychosis, which he has attributed to his service.  
His service treatment records are negative for any psychiatric 
complaints.  His June 1976 discharge examination shows a normal 
psychiatric evaluation.  The post-service evidence of record 
contains no clinical findings of a psychiatric disorder until 
June 2000, when "depression" appeared on the Veteran's problem 
list in prison health records; however, no etiology for the 
disorder was discussed, and the bases for the diagnosis are not 
stated.   

In December 2003, a statement was received from Dr. Jose M. 
Marrero, a private psychiatrist, who indicated that he had 
evaluated the Veteran and found that "there is a direct 
relationship between clinical depression and the condition most 
likely than not originated when the patient served in the 
military."  Dr. Marrero did not offer a rationale for his 
opinion, nor did he indicate that the claims folder was reviewed.  

In April 2004, the RO requested the records of the Veteran's 
treatment with Dr. Marrero, and also requested that he provide a 
complete rationale for his conclusions.  The requested records 
were received in June 2004, and consisted of two mental health 
evaluations, dated November 2003 and December 2003.  The November 
2003 evaluation diagnosed bipolar disorder with psychosis, but 
did not offer an etiology opinion.  The Veteran reported service 
in the Army, but did not indicate that his mental health 
symptomatology began during service.  On evaluation in December 
2003, Dr. Marrero stated that the Veteran's symptoms were "not 
clearly related to armed [services] experience," contradicting 
his later statement that the Veteran's depression had its onset 
during service.  The remainder of the evidence of record shows 
treatment with psychiatric medications, but no other etiology 
opinions were offered by any of the Veteran's treating 
physicians.

On review, the Board finds that the medical evidence of record is 
against a finding that the Veteran's acquired psychiatric 
disorder had its onset during service.  His service treatment 
records are negative for any psychiatric diagnoses or complaints.  
There is no mention of a psychiatric disorder in the record until 
June 2000, almost 15 years after the Veteran's discharge from 
active service.  The Board finds that Dr. Marrero's opinion is of 
little probative value in this matter, as no rationale was 
offered for his opinion, there was no indication that clinical 
records were reviewed, and the statement is not consistent with 
clinical findings, made just one day prior, that the Veteran's 
military service was not related to his mental health disorder.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Sklar v. 
Brown, 5 Vet. App. 140 (1993).

In adjudicating this claim, the Board must assess the competence 
and credibility of the Veteran as to in-service incurrence of his 
disorder and continuity of symptomatology from service.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington 
v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. 
Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. § 3.159(a)(2) 
(noting competent lay evidence means any evidence not requiring 
that the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a lay 
person).

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent fact-
finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Moreover, the Court has declared that in adjudicating a claim, 
the Board has the responsibility to weigh and assess the 
evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran is competent to 
attest to symptoms of excessive anxiety and/or depression.  
Layno; 38 C.F.R. § 3.159(a)(2).  However, the Veteran has 
indicated that he was not aware of such symptoms in service, and, 
at any rate, he is not competent to diagnose an acquired 
psychiatric disorder, or render an opinion as to its cause or 
etiology, because he does not have the requisite medical 
expertise.  See, e.g., Routen v. Brown, 10 Vet. App. 183, 186 
(1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Moreover, the Board finds that the Veteran's allegations of an 
in-service incurrence of an acquired psychiatric disorder are 
inconsistent with the evidence of record.  There is no mention of 
a psychiatric disorder on the Veteran's separation examination.  
There is also no evidence of post-service clinical treatment for 
psychiatric symptoms for almost 15 years after his discharge from 
service.  The Veteran filed a claim for service connection for a 
back disorder in July 1981, and did not mention any psychiatric 
symptoms.  The Veteran denied psychiatric symptoms in a medical 
evaluation dated October 1999.  The Board does not find it likely 
that events in service resulted in chronic mental health 
pathology, but went unnoticed on the separation examination, with 
no recorded treatment for almost 15 years, and was not mentioned 
in 1981 when the Veteran was aware of the compensation program 
and actively seeking benefits for other disability.  It seems 
unlikely that he would deny a "psychiatric history" or any past 
"nervous condition" in 1999 if he had been suffering from 
significant psychiatric symptoms for more than 20 years.  After 
weighing the lay and medical evidence, the Board finds that the 
lay evidence as to in-service incurrence lacks credibility and is 
therefore of limited probative value here.

The Board is charged with weighing the positive and negative 
evidence; resolving doubt in the Veteran's favor when the 
evidence is in equipoise.  Considering the overall evidence, 
including the service treatment records, the medical opinion and 
the medical and lay evidence presented by the Veteran, the Board 
finds that the negative evidence is more persuasive and of 
greater probative value.  

In conclusion, a preponderance of the evidence is against a 
finding that the Veteran has an acquired psychiatric disorder 
that is causally related to active service.  Thus, the benefit of 
the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, variously characterized as bipolar disorder with 
psychosis and depression, is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


